
	
		II
		111th CONGRESS
		2d Session
		S. 3550
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2010
			Mr. Merkley (for
			 himself, Mr. Crapo,
			 Mr. Baucus, Mr.
			 Tester, and Mr. Wyden)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution
		  Control Act to establish within the Environmental Protection Agency a Columbia
		  Basin Restoration Program.
	
	
		1.Short titleThis Act may be cited as the
			 Columbia River Basin Restoration Act
			 of 2010.
		2.FindingsCongress finds that—
			(1)the Columbia River is the largest river in
			 the Pacific Northwest by volume;
			(2)the river is 1,253 miles long, with a
			 drainage basin that includes 259,000 square miles, extending to 7 States and
			 British Columbia, Canada, and including all or part of—
				(A)multiple national parks;
				(B)components of the National Wilderness
			 Preservation System;
				(C)National Monuments;
				(D)National Scenic Areas;
				(E)National Recreation Areas; and
				(F)other areas managed for
			 conservation.
				(3)the Columbia River Basin and associated
			 tributaries (referred to in this Act as the Basin) provide
			 significant ecological and economic benefits to the Pacific Northwest and the
			 entire United States;
			(4)traditionally, the Basin includes more than
			 6,000,000 acres of irrigated agricultural land and produces more hydroelectric
			 power than any other North American river;
			(5)the Basin—
				(A)historically constituted the largest
			 salmon-producing river system in the world, with annual returns peaking at as
			 many as 30,000,000 fish; and
				(B)as of the date of enactment of this
			 Act—
					(i)supports economically important commercial
			 and recreational fisheries; and
					(ii)is home to 13 species of salmonids and
			 steelhead that area listed as threatened species or endangered species under
			 the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
					(6)the Lower Columbia River Estuary stretches
			 146 miles from the Bonneville Dam to the mouth of the Pacific Ocean, and much
			 of that area is contaminated with toxic chemicals;
			(7)the Middle and Upper Columbia River Basin
			 includes 1,050 miles of the mainstem Columbia River upstream of the Bonneville
			 Dam, including the 1,040 miles of the largest tributary, the Snake River, and
			 all of the tributaries to both rivers;
			(8)toxic contamination in the Basin poses a
			 significant threat to the environment and human health;
			(9)the nuclear and toxic contamination at the
			 Hanford Nuclear Reservation and the toxic contamination at Superfund sites
			 throughout the Basin present an ongoing risk of contamination throughout the
			 Basin;
			(10)polychlorinated biphenyls (commonly known
			 as PCBs) and polycyclic aromatic hydrocarbons that have been
			 found in the tissues of salmonids and their prey at concentrations exceeding
			 levels of concern;
			(11)legacy contaminants, including PCBs and
			 dichlorodiphenyltrichloroethane, the pesticide commonly known as
			 DDT, were banned in 1972, but are still detected in river water,
			 sediments, and juvenile Chinook salmon;
			(12)pesticides and emerging contaminants, such
			 as pharmaceutical and personal care products, have been detected in river water
			 and may have effects including hormone disruption and impacts on behavior and
			 reproduction;
			(13)the Environmental Protection Agency's
			 Columbia River Basin Fish Contaminant Survey detected the presence of 92
			 priority pollutants, including PCBs and DDE (a breakdown of DDT), in fish that
			 are consumed by members of Indian tribes in the Columbia River Basin, as well
			 as by other individuals consuming fish throughout the Columbia River Basin, and
			 a fish consumption survey by the Columbia River Intertribal Fish Commission
			 showed that tribal members were eating 6 to 11 times more fish than the
			 estimated national average of the Environmental Protection Agency;
			(14)toxic contamination in the Middle and Upper
			 Columbia River Basins have a direct impact on water quality in the Lower
			 Columbia River Estuary, and reducing toxic contamination in the Middle and
			 Upper Columbia River Basin can have significant benefits for human health and
			 for fish and wildlife throughout the entire Basin; and
			(15)with regard to the Flathead River Basin, in
			 the easternmost portion of the Columbia River Basin—
				(A)the Flathead River Basin—
					(i)has high water quality and aquatic
			 biodiversity;
					(ii)supports endangered species and species of
			 special concern listed under United States and Canadian law;
					(iii)contains Flathead Lake, the largest
			 freshwater lake in the western United States;
					(iv)is an important wildlife corridor that is
			 home to the highest density of large and mid-sized carnivores and the highest
			 diversity of vascular plant species in the United States; and
					(v)supports traditional uses such as hunting,
			 fishing, recreation, guiding and outfitting, and logging;
					(B)the Flathead River originates in British
			 Columbia and drains into the State of Montana;
				(C)such transboundary waters are protected
			 from pollution under the Treaty Relating to the Boundary Waters and Questions
			 Arising Along the Boundary Between the United States and Canada, signed at
			 Washington on January 11, 1909 (36 Stat. 2448; TS 548) (commonly known as the
			 Boundary Waters Treaty of 1909);
				(D)in 1988, the International Joint Commission
			 determined that the impacts of mining proposals on the environmental values of
			 the Flathead River Basin, including on water quality, sport fish populations,
			 and habitat, could not be fully mitigated;
				(E)the Flathead River forms the western and
			 southern boundaries of the world’s first International Peace Park,
			 Waterton–Glacier, which was inscribed as a World Heritage Site in 1995 under
			 the auspices of the World Heritage Convention, adopted by the United Nations
			 Educational, Scientific, and Cultural Organization General Conference on
			 November 16, 1972;
				(F)at the 33rd session of the World Heritage
			 Committee in 2009, Decision 33 COM 7B.22 (Annex 3) 2009, the World Heritage
			 Committee urged Canada in 2009 not to permit any mining or energy development
			 in the Upper Flathead River Basin until the relevant environmental assessment
			 processes have been completed and to provide timely opportunities for the
			 United States to participate in environmental assessment processes; and
				(G)on February 18, 2010, British Columbia and
			 Montana entered into a memorandum of understanding—
					(i)to remove mining and oil and gas
			 development as permissible land uses in the Flathead River Basin;
					(ii)to cooperate on fish and wildlife
			 management;
					(iii)to collaborate on environmental assessment
			 of projects of cross border significance with the potential to degrade land or
			 water resources; and
					(iv)to share information proactively.
					3.Columbia River Basin
			 restorationTitle I of the
			 Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by
			 adding at the end the following:
			
				123.Columbia River Basin restoration
					(a)Definitions
						(1)AdministratorThe term Administrator means
				the Administrator of the Environmental Protection Agency.
						(2)Columbia River BasinThe term Columbia River Basin
				means the entire United States portion of the Columbia River watershed.
						(3)Columbia River Basin
				ProvincesThe term
				Columbia River Basin Provinces means the United States portion of
				each of the Columbia River Basin Provinces identified in the Fish and Wildlife
				Plan of the Northwest Power and Conservation Council.
						(4)Columbia River Basin toxics reduction
				action plan
							(A)In generalThe term Columbia River Basin Toxics
				Reduction Action Plan means the plan developed by the Environmental
				Protection Agency and the Columbia River Toxics Reduction Working Group in
				2010.
							(B)InclusionsThe term Columbia River Basin Toxics
				Reduction Action Plan includes any amendments to the plan.
							(5)Estuary partnershipThe term Estuary Partnership
				means the Lower Columbia River Estuary Partnership, an entity created by the
				States of Oregon and Washington and the Environmental Protection Agency under
				section 320.
						(6)Estuary plan
							(A)In generalThe term Estuary Plan means
				the Estuary Partnership Comprehensive Conservation and Management Plan adopted
				by the Environmental Protection Agency and the Governors of Oregon and
				Washington on October 20, 1999, under section 320.
							(B)InclusionsThe term Estuary Plan includes
				any amendments to the plan.
							(7)Lower Columbia River estuaryThe term Lower Columbia River Basin
				and Estuary means the mainstem Columbia River from the Bonneville Dam to
				the Pacific Ocean and tidally influenced portions of tributaries to the
				Columbia River in that region.
						(8)Middle and Upper Columbia River
				Basin
							(A)In generalThe term Middle and Upper Columbia
				River Basin means the region consisting of the United States portion of
				the Columbia River Basin above Bonneville Dam.
							(B)InclusionsThe term Middle and Upper Columbia
				River Basin includes—
								(i)the Snake River and associated tributaries;
				and
								(ii)the Clark Fork and Pend Oreille Rivers and
				associated tributaries.
								(9)North Fork of the Flathead
				RiverThe term North
				Fork of the Flathead River means the region consisting of the North Fork
				of the Flathead River watershed, beginning in British Columbia, Canada, ending
				at the confluence of the North Fork and the Middle Fork of the Flathead River
				in the State of Montana.
						(10)ProgramThe term Program means the
				Columbia River Basin Restoration Program established under subsection
				(b)(1).
						(11)Transboundary flathead river
				basinThe term
				transboundary Flathead River Basin means the region consisting of
				the Flathead River watershed, beginning in British Columbia, Canada, and ending
				at Flathead Lake, Montana.
						(12)Working groupThe term Working Group
				means—
							(A)the Columbia River Basin Toxics Reduction
				Working Group established under subsection (c); and
							(B)with respect to the Lower Columbia River
				Estuary, the Estuary Partnership.
							(b)Columbia River Basin Restoration
				Program
						(1)EstablishmentThe Administrator shall establish within
				the Environmental Protection Agency a Columbia Basin Restoration
				Program.
						(2)Delegation of authority;
				staffingThe Administrator
				shall delegate such authority and provide such additional staff as are
				necessary to carry out the Program.
						(3)Scope of program
							(A)In generalThe Program shall consist of a
				collaborative stakeholder-based approach to reducing toxic contamination
				throughout the Columbia River Basin.
							(B)Relationship to existing
				activitiesThe Program
				shall—
								(i)build on the work and collaborative
				structure of the existing Columbia River Toxics Reduction Working Group
				representing the Federal Government, State, tribal, and local governments,
				industry, and nongovernmental organizations, which was convened in 2005 to
				develop a collaborative toxic contamination reduction approach for the Columbia
				River Basin;
								(ii)in the Lower Columbia River Basin and
				Estuary, build on the work and collaborative structure of the Estuary
				Partnership; and
								(iii)coordinate with other efforts, including
				activities of other Federal agencies in the Columbia River Basin, to avoid
				duplicating activities or functions.
								(C)No effect on existing
				authorityThe Program shall
				not modify any legal or regulatory authority or program in effect as of the
				date of enactment of this section, including the roles of Federal agencies in
				the Columbia River Basin.
							(4)DutiesThe Administrator shall—
							(A)provide the Working Group with data,
				analysis, reports, or other information;
							(B)provide technical assistance to the Working
				Group, and to States, local government entities, and Indian tribes
				participating in the Working Group, to assist those agencies and entities
				in—
								(i)planning or evaluating potential
				projects;
								(ii)implementing plans;
								(iii)implementing projects; and
								(iv)monitoring and evaluating the effectiveness
				of projects and the implementation of plans and projects;
								(C)provide information to the Working Group on
				plans already developed by the Administrator or by other Federal agencies to
				enable the Working Group to avoid unnecessary or duplicative projects or
				activities;
							(D)provide coordination with other Federal
				agencies to avoid duplication of activities or functions;
							(E)(i)complete and periodically update the
				Columbia River Basin Toxics Reduction Action Plan and the Estuary Plan;
				and
								(ii)ensure that those plans, when considered
				together and in light of relevant plans developed by other Federal or State
				agencies, form a coherent toxic contamination reduction strategy for the entire
				Columbia River Basin; and
								(F)implement, including by providing grants
				pursuant to subsection (e), projects and conduct activities, including
				monitoring, assessment, and toxic contamination reduction activities, that
				are—
								(i)identified by the Working Group;
								(ii)included in the Columbia River Basin Toxics
				Reduction Action Plan and the Estuary Plan; or
								(iii)identified under subsection (d) and located
				in the Transboundary Flathead River Basin.
								(c)Stakeholder working group
						(1)EstablishmentThe Administrator shall establish a
				Columbia River Basin Toxics Reduction Working Group.
						(2)MembershipThe members of the Working Group shall
				include, at a minimum, representatives of—
							(A)each State located in whole or in part
				within the Columbia River Basin;
							(B)each Indian tribe with legally defined
				rights and authorities in the Columbia River Basin that elects to participate
				on the Working Group;
							(C)local governments located in the Columbia
				River Basin;
							(D)industries operating in the Columbia River
				Basin that affect or could affect water quality;
							(E)electric, water, and wastewater utilities
				operating in the Columba River Basin;
							(F)private landowners in the Columbia River
				Basin;
							(G)soil and water conservation districts in
				the Columbia River Basin;
							(H)environmental organizations that have a
				presence in the Columbia River Basin; and
							(I)the general public in the Columbia River
				Basin.
							(3)Geographic representationThe Working Group shall include
				representation from each of the Columbia River Basin Provinces located in the
				Columbia River Basin.
						(4)Appointment
							(A)Nontribal membersThe Administrator, with the consent of the
				Governor of each State located in whole or in part within the Columbia River
				Basin, shall appoint nontribal members of the Working Group not later than 180
				days after the date of enactment of this section.
							(B)Tribal
				membersThe governing body of
				each Indian tribe described in paragraph (2)(B) shall appoint tribal members of
				the Working Group not later than 180 days after the date of enactment of this
				section.
							(5)DutiesThe Working Group shall—
							(A)assess trends in water quality and toxic
				contamination or toxics reduction, including trends that affect uses of the
				water of the Columbia River Basin;
							(B)collect, characterize, and assess data on
				toxics and water quality to identify possible causes of environmental
				problems;
							(C)develop periodic updates to the Columbia
				River Basin Toxics Reduction Action Plan and, in the Estuary, the Estuary
				Plan;
							(D)submit to the Administrator annually a
				prioritized list of projects, including monitoring, assessment, and toxic
				contamination reduction projects, that would implement the Columbia River Basin
				Toxics Reduction Action Plan or, in the Lower Columbia River Estuary, the
				Estuary Plan, for consideration for funding pursuant to subsection (e);
				and
							(E)monitor the effectiveness of actions taken
				pursuant to this section.
							(6)Lower Columbia River EstuaryIn the Lower Columbia River Estuary, the
				Estuary Partnership shall function as the Working Group and execute the duties
				of the Working Group described in this subsection for such time as the Estuary
				Partnership is the management conference for the Lower Columbia River National
				Estuary Program.
						(7)Participation by StatesAt the discretion of the Governor of a
				State, the State—
							(A)may elect not to participate in the Working
				Group established under this paragraph; and
							(B)may provide comments to the Administrator
				on the prioritized list of projects submitted pursuant to paragraph
				(5)(D).
							(d)Transboundary Flathead river basin
						(1)Short titleThis subsection may be cited as the
				Transboundary Flathead River Basin Protection Act of
				2010.
						(2)Action by PresidentThe President shall take steps to preserve
				and protect the unique, pristine area of the transboundary Flathead River, with
				a particular focus on the North Fork of the Flathead River.
						(3)Transboundary cooperationIn taking such steps, the President may
				engage in negotiations with the Government of Canada to establish an executive
				agreement, or other appropriate tool, to ensure permanent protection for the
				North Fork of the Flathead River watershed and the adjacent area of
				Glacier-Waterton National Park.
						(4)Participation in cooperative
				efforts
							(A)In generalThe President may participate in
				cross-border collaborations with Canada on environmental assessments of any
				project of cross-border significance that has the potential to degrade land or
				water resources by providing for on-going involvement of appropriate Federal
				agencies of the United States in such assessments.
							(B)CollaborationIn carrying out subparagraph (A), the
				President shall include in collaborations under that subparagraph appropriate
				Federal agencies, such as—
								(i)the Environmental Protection Agency;
								(ii)the Department of Interior;
								(iii)the United States Fish and Wildlife
				Service;
								(iv)the National Park Service;
								(v)the Forest Service; and
								(vi)such other agencies as the President
				determines to be appropriate.
								(5)Assessments and projectsThe President, acting through the
				Administrator, may provide grants under subsection (e) for the following
				purposes:
							(A)Developing baseline environmental
				conditions in the transboundary Flathead River Basin.
							(B)Assessing the impact of any proposed
				projects on the natural resources, water quality, wildlife, or environmental
				conditions in the transboundary Flathead River Basin.
							(C)Implementation of transboundary cooperative
				efforts identified by the governments of the United States and Canada under
				subsection (b)(2).
							(D)Projects to protect and preserve the
				natural resources, water quality, wildlife, and environmental conditions in the
				transboundary Flathead River Basin.
							(e)Grants
						(1)In generalThe Administrator may provide grants to
				State and regional water pollution control agencies and entities, other State
				and local government entities, Indian tribes, nonprofit private agencies,
				institutions, organizations, and individuals for use in paying costs incurred
				in carrying out activities that would develop or implement plans or projects
				updated, developed, or authorized under this section (including for purposes
				described in subsection (d)(4)).
						(2)Federal share
							(A)In generalExcept as provided in subparagraph (B), the
				Federal share of the cost of any project or activity carried out using funds
				from a grant provided to any person (including a State, interstate, or regional
				agency, an Indian tribe, or a local government entity) under this subsection
				for a fiscal year—
								(i)shall not exceed 75 percent of the total
				cost of the project or activity; and
								(ii)shall be made on condition that the
				non-Federal share of that total cost shall be provided from non-Federal
				sources.
								(B)ExceptionsWith respect to cost-sharing for a grant
				provided under this subsection—
								(i)an Indian tribe may use Federal funds for
				the non-Federal share; and
								(ii)the Administrator may increase the Federal
				share under such circumstances as the Administrator determines to be
				appropriate.
								(3)AllocationIn making grants using funds appropriated
				to carry out this section for fiscal years 2012 and 2013, the Administrator
				shall use—
							(A)not less than 1/3 of
				the funds to make grants for projects, programs, and studies in the Lower
				Columbia River Estuary; and
							(B)not less than 1/3 of
				the funds to make grants for projects, programs, and studies in the Middle and
				Upper Columbia River Basin.
							(4)ReportingNot later than 18 months after the date of
				receipt of a grant under this subsection, and biennially thereafter for the
				duration of the grant, a person (including a State, interstate, or regional
				agency, an Indian tribe, or a local government entity) that receives a grant
				under this subsection shall submit to the Administrator a report that describes
				the progress being made in achieving the purposes of this section using funds
				from the grant.
						(f)Annual budget planThe President, as part of the annual budget
				submission of the President to Congress under section 1105(a) of title 31,
				United States Code, shall submit information regarding each Federal agency
				involved in protection and restoration of the Columbia River Basin, including
				an interagency crosscut budget that displays for each Federal agency—
						(1)the amounts obligated for the preceding
				fiscal year for protection and restoration projects, programs, and studies
				relating to the Columbia River Basin;
						(2)the estimated budget for the current fiscal
				year for protection and restoration projects, programs, and studies relating to
				the Columbia River Basin; and
						(3)the proposed budget for protection and
				restoration projects, programs, and studies relating to the Columbia River
				Basin.
						(g)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Administrator to carry out this section
				$33,000,000 for each of fiscal years 2012 through 2017, to remain available
				until
				expended.
					.
		
